HAWKINS, Judge.
The judgment was affirmed in an opinion delivered March 1, 1939. A motion for rehearing was overruled on May 24, 1939. Court adjourned for the term June 23, 1939, and its judgment had become final.
On .July 20, 1939, there was lodged with the Clerk of this court appellant’s second-motion for rehearing. Under the following authorities said second motion may not be considered, it having been presented for filing after adjournment for the term. McNeese v. State, 121 Tex.Cr.R. 421, 52 S.W.2d 1049; Burleson v. State, 131 Tex. Cr.R. 76, 96 S.W.2d 785; Silver v. State, 110 Tex.Cr.R. 512, 8 S.W.2d 144, 60 A.L.R. 290; Id., 110 Tex.Cr.R. 512, 9 S.W.2d 358, 60 A.L.R. 290; Hill v. State, 133 Tex. Cr.R. 92, 108 S.W.2d 912; Ralston v. State, 133 Tex.Cr.R. 100, 109 S.W.2d 185.
Appellant’s request for leave to file second motion for rehearing is denied.